Citation Nr: 0730454	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 2000 rating decision that denied the claim to reopen 
service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to April 
1983 and from March 1985 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

During the course of this appeal, the veteran's claims of 
entitlement to service connection for right knee disorders, a 
psychiatric disorder, and a total disability ratings for 
compensation based on individual unemployability (TDIU) were 
granted.  Those issues are no longer on appeal.  The 
veteran's claim for entitlement to 10 percent pursuant to 
38 C.F.R. § 3.324 was rendered moot by the above 
determinations, and the claims of service connection for 
hearing loss and a skin disorder were withdrawn by the 
appellant in a April 2005.  The only issue that remains on 
appeal is as listed on the title page of this decision.  


FINDING OF FACT

The veteran has failed to advance argument that the facts, as 
they were known at the time, were not before the RO or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied in the rating decision of February 
2000.


CONCLUSION OF LAW

The appeal of the matter of whether the February 2000 rating 
decision that denied service connection for a right knee 
disorder involved CUE is dismissed.  38 C.F.R. § 3.105 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).  The regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it is not applicable to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) the United States Court of Appeals for Veterans 
Claims (Court or CAVC) held that "there [was] nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify [were] now, for the first time, 
applicable to CUE motions."

In concluding that VCAA is not applicable to allegations of 
CUE, the Court's majority opinion explained that even though 
VCAA was a reason to remand "many, many claims, . . . it 
[was] not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that VCAA 
is potentially applicable to all pending claims, as it had 
held in Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
(finding that the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  However, the Court further indicated that 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.

A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002 & Supp. 2007), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 
20.1411(c), (d) (2006).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim was not subject 
to the provisions of VCAA.

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

Only the law as it existed at the time of the rating decision 
may be considered. See 38 C.F.R. § 20.1403(b) (2006).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the February 2000 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

The law and regulations pertaining to service connection in 
effect in February 2000, provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (2000).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2000).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.1103, 20.1104 (2006).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2007).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined, as pertinent herein, as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAVC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  


Analysis

An initial claim of service connection for a right knee 
disorder was received by VA in April 1983.

The claim was denied by rating decision in June 1983 because 
it was determined that the veteran's right knee disability 
preexisted service and was not aggravated therein.  The 
veteran was notified of the denial that same month.  He did 
not timely appeal.  

The veteran attempted to reopen his claim of service 
connection for a right knee disorder in September 1999, and a 
February 2000 rating decision continued to deny the claim 
because the evidence submitted since the last denial only 
showed continued treatment for the veteran's preexisting 
chronic right knee disorder.  It was also noted that the 
evidence still did not confirm aggravation of the preexisting 
knee condition.  The veteran was notified of the denial in 
February 2000.  He did not timely appeal.  

An application to reopen the claim of service connection for 
a right knee disorder was received in October 2001.  The 
claim was denied again in that no new and material records 
pertaining to the right knee were submitted.  The veteran did 
not timely appeal.  

An application to reopen his claim of service connection for 
a right knee disorder was received by VA in September 2003, 
and a November 2005 rating decision granted service 
connection for right knee patellofemoral syndrome with mild 
degenerative changes, rated as 10 percent disabling from 
September 16, 2003, and for instability of the right knee 
with status post multiple knee arthroscopies, also rated as 
10 percent disabling, from September 16, 2003.  This was 
based on new and material evidence added to the file after 
this most recent request to reopen the claim.

In an April 2004 memorandum, the veteran's representative 
argued that there was CUE the February 2000 rating decision 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
right knee disorder in that 38 C.F.R. § 3.306(a) regarding 
aggravation of preservice disability was not considered.  
And, in testimony provided at a hearing in April 2005 and in 
a December 2005 brief, the it was argued that there was CUE 
in the February 2000 rating decision in that when determining 
that new and material evidence had not been submitted, the RO 
failed to reopen the veteran's claim for service connection 
for a right knee disorder when service medical records were 
received for the veteran's second period of service.  These 
were not of record at the time of the previous denial.  It 
was argued that these records showed aggravation of the 
preexisting right knee condition.  The veteran presented 
testimony asserting that his preservice knee injury totally 
healed, and that inservice knee problems were unrelated to 
that injury.  Also added to the record were records dated 
through 2005 which showed continued treatment for the right 
knee condition.  

The Board first must emphasize that the Court has 
consistently stressed the rigorous nature of CUE. "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts. It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. at 313- 4.

The Board notes that the evidence on file at the time of the 
initial denial in June 1983 consisted of the veteran's 
service medical records and a post service VA examination 
from June 1983.  

It was determined that while the veteran was treated on 
numerous occasions during service for right knee complaints, 
his right knee condition preexisted service entrance and was 
not aggravated therein.  The decision became final.  It was a 
reasonable interpretation of the evidence on file at the time 
the decision was entered.

As noted earlier, the veteran filed to reopen his claim in 
September 1999, and additional records were added to the 
file, to include service medical records from an additional 
period of service, as well as post service private records 
from 1998 and 1999 from the Pensacola Naval Hospital showing 
that the veteran underwent right knee surgery.  Review of the 
February 2000 rating decision reflects that the previous 
decision was confirmed in that new and material evidence had 
not been received.  The RO noted that the above mentioned 
additional service medical records and post service records 
had been received and considered in their determination.  It 
was noted that while the evidence clearly showed a chronic 
knee disability, it did not change the fact that the right 
knee condition was shown to exist before service, and the 
evidence did not confirm aggravation of the preexisting knee 
disorder.  

Thus, it is clear that the regulations pertaining to 
aggravation were taken into consideration in the February 
2000 rating decision, even when the issue was whether new and 
material evidence had been presented.  Therefore, because the 
decision clearly reflects that the RO considered the issue of 
aggravation, the CUE assertion is without merit, and the 
claim is denied.  Further, as such, the veteran cannot be 
viewed as asserting more than an expression of disagreement 
as to how the RO weighed the evidence in February 2000 when 
denying the claim of service connection for a right knee 
disorder.

Moreover, as to the argument made at the 2004 hearing and in 
the 2005 brief that the submission of additional service 
medical records mandates that the claim be reopened, the 
Board points out that there is no law or legal precedent, 
including the Hodge, supra, decision which edicts such.  
38 C.F.R. § 3.156 (regarding new and material evidence) 
clearly reflects that only those service medical records that 
are found to be new and material will be sufficient to reopen 
a claim.  Such is not the case here.  As noted above, these 
records did not change the fact that the right knee condition 
preexisted service and was not aggravated therein.  
Therefore, the argument that the submission of additional 
service medical records as a matter of law requires reopening 
of the claim is not considered to be a valid claim for CUE.  

The Board also notes in this regard that assertions referable 
to the failure of VA to fulfill the duty to assist cannot 
meet the standard for CUE.

Hence, this is not a case where it is asserted that either 
the correct facts, as they were known at the time, were not 
before the RO or the statutory and regulatory provisions 
extant at the time were incorrectly applied as is required 
for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 
(1991).

Neither the veteran nor his representative in this regard can 
be found to have advanced specific assertions of undebatable 
error as would meet the stringent definition of CUE.

Consequently, without more, the Board can find no basis for 
concluding that there was CUE in the RO's February 2000 
rating decision that denied service connection for a right 
knee disorder.  


ORDER

The appeal as to whether the RO's February 2000 rating 
decision denying a claim to reopen service connection for a 
right knee disorder involved CUE is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


